                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:16-CV-00694-BO

 Eunice Barnwell,

                        Plaintiff,

 v.                                                                    Order

 Foot Locker Retail, Inc., et al.,

                        Defendants.


       This matters comes before the court upon Defendant Foot Locker’s motions to compel

discovery and motion to extend discovery deadlines. D.E. 26, 28.

       Plaintiff, who is proceeding pro se, has not filed a response to the motion to compel

indicating that she opposed it or challenges the allegations that she has not provided full responses

to the discovery requests.

       The motion to extend discovery deadlines avers that Barnwell’s refusal to provide full

responses to Foot Locker’s discovery requests has impeded its ability to proceed through the

discovery and schedule her deposition. Barnwell has not filed a response to this motion disputing

Foot Locker’s allegations.

       For good cause shown, the motions (D.E. 26, 28) are granted. Barnwell shall provide full

responses to Foot Locker’s first set of interrogatories and requests for production of documents no

later than May 3, 2019. If Barnwell does not comply with this order, the court may impose

sanctions against her up to and including dismissal of her Complaint.

       The Scheduling Order (D.E. 23) is amended as follows:

       1. All discovery shall be completed on or before May 29, 2019.
       2. The parties may file dispositive motions on or before June 25, 2019.

All other provisions of the Scheduling Order remain in effect.

       April17,
Dated: April 19,2019.
                 2019

                                             ______________________________________
                                             R OBERT T. NUMBERS, II
                                             Robert
                                             U NITEDT. Numbers,
                                                    STATES       II
                                                            MAGISTRATE    JUDGE
                                             United States Magistrate Judge




                                                2
